             Case 2:20-cv-00966-NR Document 115 Filed 07/16/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 DONALD J. TRUMP FOR                                  Civil Action
 PRESIDENT, INC.; et al.,

                Plaintiffs,
                                                      No. 2:20-CV-966
        v.

 KATHY BOOCKVAR; et al.,

                Defendants.                           Judge J. Nicholas Ranjan


             MOTION FOR ADMISSION PRO HAC VICE OF SAMANTHA PICANS

       Samantha Picans, undersigned counsel for the National Association for the

Advancement of Colored People Pennsylvania State Conference, Common Cause

Pennsylvania, League of Women Voters of Pennsylvania, Patricia DeMarco, Danielle Graham

Robinson, and Kathleen Wise (collectively, “Intervenors”), hereby moves that she be admitted

to appear and practice in this Court in the above-captioned matter as counsel pro hac vice for

Intervenors pursuant to LCvR 83.2(B).

       In support of this motion, undersigned counsel attaches the Affidavit for Admission Pro

Hac Vice of Samantha Picans filed herewith, which, it is averred, satisfies the requirements of

the foregoing Local Rules.

Dated: July 16, 2020                                  Respectfully submitted.

                                                      /s/ Samantha Picans
                                                      Samantha Picans (Colo. Bar No. 44852)
                                                      WILMER CUTLER PICKERING
                                                         HALE & DORR LLP
                                                      1225 17th Street
                                                      Suite 2600
                                                      Denver, CO 80202
                                                      Telephone: (720) 598-3477
                                               1
Case 2:20-cv-00966-NR Document 115 Filed 07/16/20 Page 2 of 2




                                 Facsimile: (720) 274-3133
                                 sam.picans@wilmerhale.com




                            2
